UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JERRY SOMERSET,
                               Plaintiff,
                                                             20-CV-1225 (CM)
                   -against-
                                                             ORDER OF DISMISSAL
PARTNERS PHARMACY, LLC,
                               Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff brings this pro se action, alleging that Defendant has violated his rights under

federal law. Plaintiff did not sign the complaint, and he did not pay the $400 in fees necessary to

commence an action in this Court or submit an application to proceed in forma pauperis (IFP).

The Court dismisses the complaint for the following reasons.

       Plaintiff submitted to this Court an identical complaint against Defendant in which he

asserts the same allegations. That case is presently pending in this Court under docket number

ECF 1:20-CV-1241. In that action, Plaintiff signed the complaint and submitted an IFP

application. As this complaint raises the same claims, no useful purpose would be served by

litigating this duplicate lawsuit. Therefore, this complaint is dismissed without prejudice to

Plaintiff’s pending case under docket number 1:20-CV-1241.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       The Court dismisses Plaintiff’s complaint as duplicative. The Court certifies, pursuant to

28 U.S.C. § 1915(a)(3), that any appeal from this order would not be taken in good faith and
therefore IFP status is denied for the purpose of an appeal. See Coppedge v. United States, 369

U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:   February 14, 2020
         New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                                2
